Exhibit 10.4

 

EXECUTION COPY

 

TERMINATION AGREEMENT

 

This TERMINATION AGREEMENT is made and entered into as of January 5, 2015 (this
“Agreement”), by and among (i) Chart Acquisition Corp. (“Chart”), (ii) The
Tempus Group Holdings, LLC, (“Buyer”), (iii) Tempus Intermediate Holdings, LLC
(“TIH”), (iv) each of the members of TIH signatory hereto (the “Members”), (v)
Benjamin Scott Terry and John G. Gulbin III, as the Members’ Representative (as
defined in the Purchase Agreement (as defined below)) (the “Members’
Representative”), (vi) Chart Acquisition Group LLC, Mr. Joseph Wright and Cowen
Overseas Investment LP, as the Warrant Offerors (as defined in the Purchase
Agreement) (the “Warrant Offerors”), and (vii) Chart Acquisition Group, LLC, The
Chart Group, L.P., Christopher D. Brady, Joseph Wright and Cowen Overseas
Investment LP, as the Stockholders (as defined in the Stockholder Agreement (as
defined below)) (the “Stockholders”).

 

RECITALS:

 

WHEREAS, Chart, Buyer, TIH, the Members, the Members’ Representative and the
Warrant Offerors entered into an Equity Transfer and Acquisition Agreement,
dated July 15, 2014 (the “Purchase Agreement”);

 

WHEREAS, TIH, Benjamin Scott Terry, John G. Gulbin III and the Stockholders
entered into a Supporting Stockholder Agreement, dated July 15, 2014 (the
“Stockholder Agreement” and, together with the Purchase Agreement and all
annexes, appendices, exhibits and related documents thereto, the “TIH
Agreements”); and

 

WHEREAS, the parties to this Agreement desire to terminate the TIH Agreements.

 

AGREEMENT:

 

NOW, THEREFORE, in consideration of and subject to the mutual agreements, terms
and conditions herein contained, the parties hereby agree as follows:

 

Section 1. Termination. Subject to the terms and conditions set forth herein,
(i) the TIH Agreements are hereby terminated, effective immediately, and shall
be null and void and no longer of any force or effect (the “Termination”), and
(ii) the parties to this Agreement hereby waive any and all requirements with
respect to the giving of any prior notice with respect to the Termination and
the procedural requirements, form and content of such Termination, in each case,
without further obligation on the part of any party hereto to any other party
hereto under the TIH Agreements.

 

Section 2. Mutual Release. Each of the parties to this Agreement hereby, without
any other action to be taken, forever fully, unconditionally and irrevocably
waives, releases and discharges each of the other parties to this Agreement,
together with such other party’s directors, officers, partners, shareholders,
members, managers, present and former subsidiaries, principals, employees,
insurers, subrogors, subrogees, licensees, predecessors, successors, assigns,
agents, attorneys and affiliates (collectively, whether entities or natural
persons, “Related Parties”), of and from the terms and obligations of the TIH
Agreements, as well as of and from any and all causes of actions, suits, debts,
obligations, liabilities, proceedings, orders, damages, judgments, claims,
demands and remedies of any nature (whether known or unknown, foreseeable or
unforeseeable, liquidated or unliquidated, or insured or uninsured) whatsoever
that the parties have or have ever had under the TIH Agreements arising out of
or relating to any events occurring or circumstances existing on or prior to the
date hereof, notwithstanding any term or provision thereunder or any other
agreement between any of the parties to the contrary. The parties to this
Agreement do hereby irrevocably covenant to refrain from, directly or
indirectly, asserting any claim or demand, or commencing, instituting or causing
to be commenced, any proceeding of any kind against any other party hereto or
any of the parties’ Related Parties, based upon any matter released hereby.

 



 

 

 

Section 3. Further Assurances. Each party to this Agreement will, at any time
and from time to time after the date hereof, execute and deliver, or cause to be
executed and delivered, such further consents, approvals, conveyances, and other
documents and instruments, and take, or cause to be taken, such other actions,
as the other party may reasonably request in order to carry out or confirm any
of the terms and provisions of, or the intent and purpose of, this Agreement.

 

Section 4. Miscellaneous.

 

4.1 Governing Law. This Agreement shall be governed by, and interpreted,
construed and enforced in accordance with, the internal laws of the State of
Delaware without regard to its conflict of laws principles.

 

4.2 Modification in Writing. The parties hereto agree that this Agreement may be
amended or modified only by a mutual writing executed by each of the parties
hereto.

 

4.3 Binding on Successors.   This Agreement shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and assigns.  

 

4.4 Mutually Drafted. The parties hereto acknowledge that the drafting of this
Agreement is a mutual effort among the parties and their counsel and that this
Agreement is not to be construed against any party or group of parties as the
drafter.

 

4.5 Headings. The headings contained in this Agreement are for purposes of
convenience only and shall not affect the meaning or interpretation of this
Agreement.

 

4.6 Severability. If any provision, including any phrase, sentence, clause,
section or subsection, of this Agreement is invalid, inoperative or
unenforceable for any reason, such circumstances shall not have the effect of
rendering such provision in question invalid, inoperative or unenforceable in
any other case or circumstance, or of rendering any other provision herein
contained invalid, inoperative, or unenforceable to any extent whatsoever.

 

4.7 Counterparts. This Agreement may be executed in one or more counterparts,
all of which shall be considered one and the same agreement and shall become
effective when one or more counterparts have been signed by each of the parties
and delivered to the other parties. The exchange of a fully executed Agreement
(in counterparts or otherwise) by facsimile or by electronic delivery in .pdf
format shall be sufficient to bind the parties to the terms and conditions of
this Agreement.

 

[Signature Pages Follow]

 



2

 

 

IN WITNESS WHEREOF, the parties have duly executed and delivered this Agreement
as of the date first set forth above.

 

  CHART ACQUISITION CORP.         By: /s/ Christopher D. Brady    
Name:  Christopher D. Brady     Title:  President         THE TEMPUS GROUP
HOLDINGS, LLC         By: /s/ Christopher D. Brady     Name:  Christopher Brady
    Title:         TEMPUS INTERMEDIATE HOLDINGS, LLC         By: /s/ John G.
Gulbin III     Name:  John G. Gulbin III     Title:  Manager         MEMBERS:  
      /s/ Benjamin Scott Terry   Benjamin Scott Terry         /s/ John G. Gulbin
III   John G. Gulbin III         /s/ Joshua Paul Allen   Joshua Paul Allen      
  BST 2011 IRREVOCABLE TRUST         By: /s/ Benjamin Scott Terry    
Name:  Benjamin Scott Terry     Title:  Family Trustee

  

Signature Page – Termination Agreement

 



 

 

 

  JGG 2011 IRREVOCABLE TRUST           By: /s/ John G. Gulbin III     Name: John
G. Gulbin III     Title: Family Trustee           EARLY VENTURES, LLC          
By: /s/ Sheldon Early     Name:  Sheldon Early     Title: President          
MEMBERS’ REPRESENTATIVE:           /s/ Benjamin Scott Terry   Benjamin Scott
Terry           /s/ John G. Gulbin III   John G. Gulbin III       WARRANT
OFFERORS:       CHART ACQUISITION GROUP LLC         By:

The Chart Group, L.P.

            By: /s/ Christopher D. Brady       Name:  Christopher D. Brady      
Title:  Manager           /s/ Joseph Wright   Joseph Wright      

COWEN OVERSEAS INVESTMENT LP

        By: /s/ Owen Littman     Name:  Owen Littman     Title:  Authorized
Signatory 

 

Signature Page – Termination Agreement

 



 

 

 

  STOCKHOLDERS:       CHART ACQUISITION GROUP LLC           By:

The Chart Group, L.P.

            By: /s/ Christopher D. Brady       Name:  Christopher D. Brady      
Title:  Manager          

THE CHART GROUP, L.P.

          By: /s/ Christopher D. Brady     Name:  Christopher D. Brady    
Title:  Manager           /s/ Christopher D. Brady   Christopher D. Brady      
/s/ Joseph Wright   Joseph Wright      

COWEN OVERSEAS INVESTMENT LP

          By: /s/ Cowen Overseas Investment LP     Name:     Title:

 

Signature Page – Termination Agreement

 

 



 

